Exhibit 10.6
Baldwin Germany GmbH
Joseph-Baur-Strasse 2
Friedberg, Germany 86316
Tel: +49 821 7942 0
Fax: +49 821 7942 222


January 3, 2011


between


Baldwin Germany GmbH
(hereinafter referred to as the “Company” or “BGG”)


and


Dr. Steffen Weisser
(hereinafter referred to as “Managing Director/Vice President - Global
Operations”)


Dear Dr. Weisser:


Pursuant to Section 12 of the agreement effective July 1, 2009 between you and
BGG which sets forth the terms of your employment as Managing Director of BGG
and Vice President Operations of the Baldwin Group (referred to herein as the
“Agreement”), the Agreement is hereby amended, effective immediately, as
follows:


 
1.
The Preamble and all other subsequent Paragraphs within the Agreement are all
amended to reflect your revised title as Managing Director (“Vorsitzender der
Geschaftsfuehrung”) of Baldwin Germany GmbH and Vice President – Global
Operations of BTI and all its world-wide operations in Europe, Asia (including
Japan) and the Americas (the “Baldwin Global Group”).  Wherever in the agreement
the term “Baldwin Group” appears, the term “Baldwin Global Group” shall be
substituted therefor.



 
2.
Section 1, Paragraphs 1 and 2 are deleted in their entirety and replaced with
the following new Section 1, Paragraphs 1 and 2:



The Managing Director/Vice President – Global Operations will report directly to
the President and CEO of Baldwin Technology Company, Inc. (“BTI”) and as
described in detail in the position description provided to you and attached
hereto as Exhibit A, shall be responsible for the operational leadership with
direct responsibility for manufacturing, engineering, supply chain management,
service and installation teams, and parts of the Baldwin Global Group.  The
Managing Director/Vice President – Global Operations shall represent the Company
and the Baldwin Global Group in compliance with the law, this Contract of
Employment, and the directions of BTI, of which BGG is a wholly owned
subsidiary.  The Managing Director/Vice President – Global Operations shall also
be a member of the Baldwin Leadership Team (BLT).
 
1

--------------------------------------------------------------------------------

 
 
From time to time, the Company or President and CEO of BTI may change the duties
and responsibilities of the Managing Director/Vice President –Global Operations
or the location of the Company’s or Baldwin Global Group’s operations by adding
to them or subtracting from them.


As so amended by this letter agreement, all other sections of the Agreement
shall remain in full force and effect as originally agreed to.




Baldwin Germany Holding GmbH (shareholder of BGG)




By: /s/John P. Jordan_______________________
       John P. Jordan
       Geschaftsfuhrer




AGREED TO AND ACCEPTED:


/s/Dr. Steffen Weisser______________________
Dr. Steffen Weisser
 
2

--------------------------------------------------------------------------------

 
 
Baldwin Technology Company, Inc.


Title: Vice President – Global Operations
Reports to: President & CEO
Location: Friedberg, Germany


Job Summary & Functions:
Reporting to the CEO, responsible for directing and managing the Company’s
global Manufacturing, Engineering, Supply Chain Management, Service and
Installation and Parts teams of Baldwin’s world-wide manufacturing operations in
Europe, Asia, Japan and the Americas in a manner consistent with established
business objectives.


Essential Duties and Responsibilities:


 
 
 
1)
Together with the CEO, develop the Company’s overall strategic direction of the
Company.  Work with other Baldwin Leadership Team members to align business
plans and strategies.



 
2)
Develop and implement the Company’s annual operating plan, short & long range
manufacturing plans, gross margin and operating expense plans in a manner that
will enhance and maintain the Company’s overall growth and profit goals.



 
3)
Right-size the Company’s manufacturing platform and operating cost structure to
achieve target returns.

 
 
 
4)
Establish, properly staff, develop and evaluate performance levels of
operational units to meet present and long-range plans of the group.  Lead in
the management of people safety, quality, cost reduction, product
rationalization, global standardization of products and processes, working
capital improvements, and service levels.



 
5)
With market and customer direction provided by Sales and Product Management
teams, develop and manufacture product solutions at targeted cost/pricing which
will facilitate revenue growth at target margins.  Participate in customer
discussions to address customer product and service needs.



 
6)
Direct and coordinate global operational activities through subordinate
supervision; establish annual objectives, provide feedback and performance
reviews and align compensation targets.



 
7)
Manage procurement activities to reduce costs, lower risk, and improve quality
of products.

 
3

--------------------------------------------------------------------------------

 
 
 
8)
Improve working capital management in accounts payable through procurement terms
management, and optimized inventory levels.



 
9)
Routinely issue reports and analysis, and conducts periodic presentations for
the company’s Board of Directors.



Nonessential Duties and Responsibilities:


Perform other operational and Company duties as required.
4